                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 5
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

       - against -                                                   19 Civ. 5718 (GHW)

KIT MUN CHAN
LAU KEAN CHONG
CHONG POUI FAN
BINJI LU AND
YOUN CHIEN WONG,

                                      Defendants.



             DEFAULT JUDGMENT AS TO DEFENDANT KIT MUN CHAN

       The Securities and Exchange Commission (“Commission”) having filed a Complaint

June 19, 2019, defendant Kit Mun Chan (“Chan” or “Defendant”) having failed to answer, plead,

or otherwise defend this action, a default having been entered on October 18, 2019, the Court

having considered the Commission’s application for entry of a default judgment and all the

pleadings and evidence submitted in support thereof, Defendant having failed to show cause why

this order should not be entered, and the Court having determined that Defendant is not an infant

or incompetent person and is not in the military service of the United States:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Commission’s

application for default judgment is GRANTED.
                                                II.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 9(a)(1) of

the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78i(a)(1)], by, directly

or indirectly, using the mails or any means or instrumentality of interstate commerce, or of any

facility of any national securities exchange, or any member of a national securities exchange:


               For the purpose of creating a false or misleading appearance of active trading in

       any security other than a government security, or a false or misleading appearance with

       respect to the market for any such security:

               1.      Effecting any transaction in such security which involves no change in

                       beneficial ownership thereof; or

               2.      Entering an order or orders for the purchase or sale of such security with

                       the knowledge that an order or orders of substantially the same size, at

                       substantially the same time, and at substantially the same price, for the

                       sale or purchase of any security, has been or will be entered by or for the

                       same or different parties.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).




                                                -2-
                                                  ,,,

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R.

§240.10b-5], by using any means or instrumentality of interstate commerce, or of the mails, or

of any facility of any national securities exchange, in connection with the purchase or sale of any

security:

        (a)    to employ any device, scheme, or artifice to defraud;

        (b)    to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

        (c)    to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Section 17(a)(1) & (3) of the

Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any




                                                -3-
security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:


       (a)     to employ any device, scheme, or artifice to defraud; or

       (b)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently barred from participating in an offering of penny stock, including

engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing

or attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

                                                
liable for a civil penalty in the amount of $____________________. Defendant shall satisfy this

                          
obligation by paying $______________________ to the Securities and Exchange Commission

within 30 days after entry of this Final Judgment.




                                                -4-
       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Lau Kean Chong as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



                                                -5-
                                          VIII.

    There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.




SO ORDERED.
                                                  _____________________________________
                                                          ____
                                                             _______
                                                                _______
                                                                   ____
                                                                   ______
                                                                        ____
                                                                         _____
                                                                          __
                                                                          _ ___
                                                                             ____
                                                                              ______
                                                                                  ___ ___
                                                                                  ____
Dated: )HEUXDU\                                 GREGORY
                                                         REG GO
                                                              ORRY H.H. WOODS
New York, New York                                       ited States District Judge
                                                       United




                                          -6-
